Citation Nr: 0620826	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2002, for service connection for hepatitis-C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis in a 
November 1970 rating decision.  The veteran was informed of 
the determination and of the right to appeal.  The veteran 
did not appeal.

2.  On January 31, 2002, the RO received a claim for 
compensation based on service connection for hepatitis.

3.  The AOJ received a supplemental report from the service 
department documenting hospitalization for hepatitis and a 
favorable line of duty determination.

4.  The veteran's original claim for compensation was 
received within one year of separation from service.

CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
October 24, 1970, for the award of service connection for 
hepatitis have been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156(c), 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Any VCAA violation is harmless as the case is herein granted.

II.  Earlier Effective Dates

The appellant is seeking an earlier effective date for the 
award of service connection for hepatitis-C.  He essentially 
contends that the effective date of that award should be the 
date of his separation from service since he filed a claim 
for benefits at separation from service.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q).  If new and material 
evidence is received after final disallowance, the effective 
date is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).

In this case, the appellant filed a claim for compensation 
for hepatitis at service discharge in October 1970.  His 
application directed the RO to "SEE OFFICIAL MEDICAL 
RECORDS" and noted hepatitis.  A service separation 
examination report received by the RO showed no complaints or 
findings for hepatitis or residuals thereof.  In a November 
1970 rating decision, the RO denied service connection for 
hepatitis.  No appeal was filed and this decision became 
final.  38 C.F.R. §§ 20.302, 20.1103.

On January 31, 2002, the RO received an application for 
compensation from the appellant.  In addition to other 
disabilities, he claimed hepatitis-C and residuals thereof.  
He reported that he was diagnosed and treated in service for 
this condition.

In February 2002, private treatment records were received.  
These records show a diagnosis for hepatitis-C.  In July 
2002, VA obtained additional service medical records.  These 
records show a diagnosis for infectious hepatitis in December 
1968.  A physical profile record dated January 1969 reflects 
that the appellant was recovering from infectious hepatitis.

On VA examination in November 2002, hepatitis-C was 
confirmed.  In an addendum to this report, a VA physician 
noted that the appellant was "formally diagnosed with 
hepatitis-C in January 2002, having had hepatitis in service 
that was thought to be infectious."

In an April 2003 rating decision, the RO awarded service 
connection for hepatitis-C, effective from January 31, 2002.

This case is controlled by the provisions of 38 C.F.R. 
§ 3.156(c).  In November 1970, service connection for 
hepatitis was denied.  At that time, it was noted that the 
only service record was the discharge examination and that it 
was negative for hepatitis.  However, contained within the 
same service department envelope was a dental record that 
clearly indicated that the veteran had a history of 
hepatitis.  Although the decision was supportable, it is 
abundantly clear that service medical records were 
outstanding and eventually associated with the file in 2002.  
The records referenced hepatitis and included a specific 
hospital record establishing treatment for hepatitis that had 
been incurred in line of duty.  Under any stretch of the 
imagination, the added service records are new and material 
evidence.  Section 3.156 provides that where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered.  
Whether a specific evaluation is warranted during the 
timeframe is a matter that is separately addressed in the 
same subsection.

New and material evidence in the nature of a supplemental 
report from the service department was received and the 
former decision has been reconsidered and granted.  The 
effective date of the award of service connection is 
controlled by the date of the original claim for benefits.

The fact that additional evidence was needed for a grant of 
service connection does not seem to be controlling based upon 
the wording of the regulation.  The regulation establishes 
that the prior decision shall be reconsidered when service 
records are the new and material evidence.  The fact that 
current disability and the nexus opinion were associated 
later has little bearing in the case as the Court has 
established that the date of receipt of such evidence is not 
a factor to be considered.  McGrath v. Brown, 14 Vet., 
App.346 (1995).  Furthermore, as in McGrath, the VA examiner 
appears to establish an in-service misdiagnosis of the in-
service manifestations.  In essence, the veteran had 
hepatitis C during service and it continued thereafter.


ORDER

An effective date of October 24, 1970, for service connection 
for hepatitis is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


